Detailed Action

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims
Claims 1-11 are pending and rejected in the application. This action is Final. 

Response to Arguments

Applicant Argues 
Examiner rejected the claims under 35 USC 101 alleging a lack of subject matter eligibility. Applicant disagrees in light of the current amendments and argues that the claims are patent eligible under current case law and the USPTO 2019 Patent Eligibility Guidelines (“2019 PEG”).
Independent claims 1, 8 and 10 are hereby amended to include:
“wherein the generation of the feature explanation is triggered when the processor is learning a machine learning model for predicting a value of the prediction target”
This amendment clears up the purpose of the claims and couches the claims in the machine learning context, to which the application is focused. Support for these amendments comes at least in paragraphs [0053] and [0082] and [0110] as well as others.
Examiner Responds:
Applicant's 35 U.S.C. § 101 arguments have been fully considered but they are not persuasive. Applicant argues “s these claims are clearly not elements a human can do, but instead used only in the machine learning context, they are squarely within the boundaries of patentable subject matter. The claims satisfy the two pronged Alice test, are not abstract, and also add substantially more (although are not abstract to begin with.) see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245 (Fed.Cir. 2014) (computer problem solved with computer solution); Enfish, LLC v. Microsoft Corp., 822 F.3d 1327 (Fed.Cir. 2016) (self referential database is substantially more to overcome step 2); Ancora Techs., Inc. v. HTC…etc.” The Examiner respectfully disagrees. To begin, in the context of this claim, “a feature explanation generation method comprising: accepting a feature descriptor, the feature descriptor generating a feature as a variable that may affect a prediction target from a first table including a variable of the prediction target and a second table” encompasses mentally a person a feature explanation generation method comprising: accepting a feature descriptor, the feature descriptor generating a feature as a variable that may affect a prediction target from a first table including a variable of the prediction target and a second table. Next, “extracting, from the feature descriptor, table information indicating a name of the second table, joint information indicating key columns when joining the first table and the second table, and aggregation information indicating an aggregation operation to be performed on a plurality of rows in the second table and a column as a target of the aggregation operation” encompasses mentally a person extracting, from the feature descriptor, table information indicating a name of the second table, joint information indicating key columns when joining the first table and the second table, and aggregation information indicating an aggregation operation to be performed on a plurality of rows in the second table and a column as a target of the aggregation operation. In addition, “generating a feature explanation of the feature by assigning the extracted information to a feature explanation template, the feature being obtained by applying the feature descriptor to the first table and the second table, wherein the generation of the feature explanation is triggered when the processor is learning a machine learning model for predicting a value of the prediction target” encompasses a mentally a person, while writing on paper, generating a feature explanation of the feature by assigning the extracted information to a feature explanation template, the feature being obtained by applying the feature descriptor to the first table and the second table, wherein the generation of the feature explanation is triggered when the processor is learning a machine learning model for predicting a value of the prediction target. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea. The Examiner suggest incorporating implementing by a processor for the accepting feature descriptor…etc. and extracting from the feature descriptor…etc. limitations. Further, if a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Thus, the claims 8-11 recites an abstract idea.

Applicant Argues 
Claims here are directed toward generating the “feature explanation” if the “the processor is learning a machine learning model for predicting a value of the prediction target.” As claimed in independent claims 1, 8 and 10. DIRAC is silent on the subject.

As the claimed features do not appear in any of the cited references, they cannot be used to reject the claims here.

Examiner Responds:
Applicant's 35 USC § 103 arguments with respect to claims 1-11 have been considered but are moot in view of the new ground(s) of rejection. 

Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows: 
	Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 8-11 are rejected under 35 U.S.C. 101 because the claims are directed to non-statutory subject matter.

Here, claims  8 and 10 similarly recites a feature explanation generation method comprising: accepting a feature descriptor, the feature descriptor generating a feature as a variable that may affect a prediction target from a first table including a variable of the prediction target and a second table; extracting, from the feature descriptor, table information indicating a name of the second table, joint information indicating key columns when joining the first table and the second table, and aggregation information indicating an aggregation operation to be performed on a plurality of rows in the second table and a column as a target of the aggregation operation; and generating a feature explanation of the feature by assigning the extracted information to a feature explanation template, the feature being obtained by applying the feature descriptor to the first table and the second table, wherein the generation of the feature explanation is triggered when the processor is learning a machine learning model for predicting a value of the prediction target. The limitations, as noted above, could be reasonably and practically performed by the human mind, but for the recitation of “a processor” and “a non-transitory computer readable information recording medium.”  Thus, claims 8 and 10 are not patentable eligible under 35 U.S.C. 101. 

For example, in the context of this claim, “a feature explanation generation method comprising: accepting a feature descriptor, the feature descriptor generating a feature as a variable that may affect a prediction target from a first table including a variable of the prediction target and a second table” encompasses mentally a person a feature explanation generation method comprising: accepting a feature descriptor, the feature descriptor generating a feature as a variable that may affect a prediction target from a first table including a variable of the prediction target and a second table. Next, “extracting, from the feature descriptor, table information indicating a name of the second table, joint information indicating key columns when joining the first table and the second table, and aggregation information indicating an aggregation operation to be performed on a plurality of rows in the second table and a column as a target of the aggregation operation” encompasses mentally a person extracting, from the feature descriptor, table information indicating a name of the second table, joint information indicating key columns when joining the first table and the second table, and aggregation information indicating an aggregation operation to be performed on a plurality of rows in the second table and a column as a target of the aggregation operation. In addition, “generating a feature explanation of the feature by assigning the extracted information to a feature explanation template, the feature being obtained by applying the feature descriptor to the first table and the second table, wherein the generation of the feature explanation is triggered when the processor is learning a machine learning model for predicting a value of the prediction target” encompasses a mentally a person, while writing on paper, generating a feature explanation of the feature by assigning the extracted information to a feature explanation template, the feature being obtained by applying the feature descriptor to the first table and the second table, wherein the generation of the feature explanation is triggered when the processor is learning a machine learning model for predicting a value of the prediction target. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea. 

The judicial exception is not integrated into a practical application. Claims 8 and 10 similarly recites no additional limitations other than “a processor” and “a non-transitory computer readable information recording medium” implementing the limitations. The computer is recited at a high-level of generality (i.e., accepting a feature…etc., extracting, from the feature descriptor…etc., generating a feature explanation…etc.) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above, claims 8 and 10 similarly recites “a processor”, and “a non-transitory computer readable information recording medium” implementing the limitations. The computer is recited at a high-level of generality (i.e., accepting a feature…etc., extracting, from the feature descriptor…etc., generating a feature explanation…etc.) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply the exception using a generic computer cannot provide an inventive concept. Thus, claims 8 and 10 are not patentable eligible under 35 USC 101. 

The limitation “wherein the feature descriptor is generated by applying the table information, the joint information, and the aggregation information to parameters in a descriptor-generating template prepared in advance, the method comprising: extracting the table information, the joint information, and the aggregation information located in corresponding positions in the descriptor-generating template.” of dependent claims 9 and 11 are abstract because the claim could be reasonably and practically performed by the human mind, but for the recitation of the generic computing elements in claims  8 and 10. The judicial exception is not integrated into a practical application. The claim does not recites additional limitations to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. In addition, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus, claims 9 and 11 are not patent eligible under 35 USC 101. 


Claim Rejections – 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Dirac et al. U.S. Patent Publication (2015/0379430; hereinafter: Dirac) in view of Dirac et al. U.S. Patent Publication (2015/0379428; hereinafter: Dirac2015)  

Claims 1, 8, and 10
As to claim 1, 8, and 10, Dirac discloses an information processing system for machine learning, comprising:
 a hardware including a processor (paragraph[0372], “device 9000 includes one or more processors 9010…etc.”); 
an accepting unit, implemented by the processor, which accepts a feature descriptor (paragraph[0086], “According to some embodiments, a number of different types of entities related to machine learning tasks may be generated, modified, read, executed, and/or queried/searched via MLS programmatic interfaces. Supported entity types in one embodiment may include, among others, data sources (e.g., descriptors of locations or objects from which input records for machine learning can be obtained)…etc.”), the feature descriptor generating a feature as a variable that may affect a prediction target from a first table including a variable of the prediction target and a second table (paragraph[0004], “Depending on the nature of the problem that is to be solved using machine learning, very large data sets may have to be analyzed in order to be able to make accurate predictions…etc.” and paragraph[0176], “may be scheduled at a machine learning service in response to a request for extraction of data records from any of a variety of data source types, according to at least some embodiments….etc.”); 
an extraction unit, implemented by the processor, which extracts (paragraph[0162], “. As shown, a data source 1802 from which a client of the machine learning service wishes to extract observation records may comprise a plurality of data objects such as files F1, F2, F3 and F4 in the depicted embodiment. The sizes of the files may differ, and/or the number of observation records in any given file may differ from the number of observation records in other files…etc.”), from the feature descriptor, table information indicating a name of the second table, joint information indicating key columns when joining the first table and the second table, and aggregation information indicating an aggregation operation to be performed on a plurality of rows in the second table and a column as a target of the aggregation operation (paragraph[0262], “When making a prediction of a dependent variable value for a give observation record, a linear model may compute the weighted sum of the features included in the feature set in some implementations. In at least some embodiments, a key-value structure such as a HashMap may be used for the feature set 5025, with feature identifiers (assigned by the model generator) as keys, and the parameters as respective values stored for each key…etc.”);

Dirac does not appear to explicitly disclose 
a feature explanation generation unit, implemented by the processor, which generates a natural language feature explanation of the feature by assigning the extracted information to a predefined feature explanation template with three parameters, wherein the generation of the feature explanation is triggered when the processor is leaning a machine learning model for predicting a value of the prediction target, wherein the feature being obtained by applying the feature descriptor to the first table and the second table. 

However, Dirac2015 discloses a feature explanation generation unit, implemented by the processor, which generates a natural language feature explanation of the feature by assigning the extracted information to a predefined feature explanation template with three parameters (paragraph[072], “According to some embodiments, a number of different types of entities related to machine learning tasks may be generated, modified, read, executed, and/or queried/searched via MLS programmatic interfaces. Supported entity types in one embodiment may include, among others, data sources (e.g., descriptors of locations or objects from which input records for machine learning can be obtained), sets of statistics generated by analyzing the input data, recipes (e.g., descriptors of feature processing transformations to be applied to input data for training models), processing plans (e.g., templates for executing various machine learning tasks), models (which may also be referred to as predictors), parameter sets to be used for recipes and/or models, model execution results such as predictions or evaluations, online access points for models that are to be used on streaming or real-time data, and/or aliases (e.g., pointers to model versions that have been “published” for use as described below). Instances of these entity types may be referred to as machine learning artifacts herein—for example, a specific recipe or a specific model may each be considered an artifact. Each of the entity types is discussed in further detail below…etc.”), wherein the generation of the feature explanation is triggered when the processor is leaning a machine learning model for predicting a value of the prediction target (paragraph[0264]-paragraph[0265], “FIG. 54 is a flow diagram illustrating aspects of operations that may be performed at a machine learning service at which, in response to a detection of a triggering condition, parameters corresponding to one or more features may be pruned from a parameter vector to reduce memory consumption during training, according to at least some embodiments. As shown in element 5401, an indication of a data source from which unprocessed or raw observation records of a training data set that is to be used to develop a linear predictive model may be received at a machine learning service. In at least some embodiments, the data source may be indicated by a client via an MLS programmatic interface such as an API, a web-based console, a standalone GUI or a command line tool. The linear predictive model may, for example, be expected to make predictions based at least in part on weighted sums of feature values derived from the training data via one or more feature processing transformations…etc.”), wherein the feature being obtained by applying the feature descriptor to the first table and the second table (paragraph[0266], “The parameter value for such a re-added entry may differ from the parameter value of the previously pruned entry in some cases, while the parameter values of the original and re-introduced entries may be the same in other cases. A key-value structure such as a hash map or hash table may be used to store (feature identifier, parameter) pairs of the parameter vector in some implementations, e.g., with feature identifiers as the keys. In some embodiments, one or more previously-generated parameter values may also be updated at this stage, e.g., using a stochastic gradient descent technique…etc.”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Dirac with the teachings of Dirac2015 to have machine learning features which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Dirac with the teachings of Dirac2015 to have a customizable, easy-to-use machine learning service designed to support large numbers of users and a wide variety of algorithms and problem sizes (Dirac: paragraph[0070]).

Claims 2, 3, 4, 5, 6, 9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Dirac et al. U.S. Patent Publication (2015/0379430; hereinafter: Dirac) in view of Dirac et al. U.S. Patent Publication (2015/0379428; hereinafter: Dirac2015) and further in view of Nakano et al. U.S. Patent Publication (2012/0330931; hereinafter: Nakano)

Claims 2, 9, and 11
As to claims 2, 9, and 11, the combination of Dirac and Dirac2015 discloses all the elements in claim 1, as noted above, but do not appear to explicitly disclose further disclose wherein the feature descriptor is generated by applying the table information, the joint information, and the aggregation information to parameters in a descriptor-generating template prepared in advance, and
 the extraction unit extracts the table information, the joint information, and the aggregation information located in corresponding positions in the descriptor-generating template.

However, Nakano discloses further disclose wherein the feature descriptor is generated by applying the table information, the joint information, and the aggregation information to parameters in a descriptor-generating template prepared in advance (paragraph[0104], “The feature value extracting unit 204 uses the feature value extraction-use stream data processing unit 2041 to generate a feature value. Specifically, a feature value can be generated by accumulating time-series data that arrives in real time in the memory for a given period and performing a time series analysis of a maximum value, a minimum value, an average value, or a variance value…etc.”), and
 the extraction unit extracts the table information, the joint information, and the aggregation information located in corresponding positions in the descriptor-generating template (paragraph[0202], “The template in the example of FIG. 11A is of an SQL for a search of a table that is obtained by equi-joining (a join operation) the SID table 207 and the DAT table 208 with the use of values in the ID column 2072 of the SID table 207 and the ID column 2082 of the DAT table 208, for a time (Datetime), a sensor name (SID, Name), and compressed data (DAT, CDAT) based on a given condition. The given condition is defined in a part that follows the where phrase. In other words, the SQL defined by the template is for sorting data chronologically and obtaining data…etc.”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Dirac with the teachings of Dirac2015 and Nakano to extract data from different sources which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Dirac with the teachings of Dirac2015 and Nakano to reduce the amount of data stored in a database and search a large amount of data efficiently for required data (Nakano: paragraph[0006]).

Claim 3
As to claim 3, the combination of Dirac, Dirac2015, and Nakano discloses all the elements in claim 2, as noted above, and Nakano further disclose wherein the feature explanation template and the descriptor-generating template each include a table parameter to which a value identifying the second table is to be assigned, a joint parameter to which a value indicating the key columns when joining the first table and the second table is to be assigned, and an aggregation parameter to which a value indicating the aggregation operation to be performed on the plurality of rows in the second table and the column as a target of the aggregation operation is to be assigned (paragraph[0202]-paragraph[0203], “The SQL generating unit 301 generates the SQL 310 by substituting necessary data in underlined parts of the SQL template 370 which hold bold characters with the use of the global variable 309. Specifically, the SQL generating unit 301 generates "$db_input", "$db_start", and "$db_end", and substitutes the generated data in the SQL template 370…etc.”), and
 the extraction unit extracts a value set in the position corresponding to the table parameter as the table information, extracts a value set in the position corresponding to the joint parameter as the joint information, and extracts a value set in the position corresponding to the aggregation parameter as the aggregation information (paragraph[0379]-paragraph[0382], “The time cut-out-use SQL template 710 is a template for generating the SQL 310 that is used to execute a feature value search, and the generated SQL is for extracting the time of compressed data that contains data matching a feature value…etc.”).

Claim 4
As to claim 4, the combination of Dirac, Dirac2015, and Nakano discloses all the elements in claim 3, as noted above, and Nakano further disclose herein the feature explanation template and the descriptor-generating template each further include a selection parameter to which a value indicating a condition for selecting any row fulfilling the condition from the second table and a column as a target of the selection is to be assigned, and the extraction unit extracts a value set in a position corresponding to the selection parameter as selection information (paragraph[0098], “The feature value extracting unit 204 extracts a feature value from compressed data. The feature value is used to search the database 154 for the compressed data. A search method that uses a feature value is described later with reference to FIG. 23. In this embodiment, a maximum value and a minimum value are extracted as feature values from data to be compressed…etc.”).

Claim 5
As to claim 5, the combination of Dirac, Dirac2015, and Nakano discloses all the elements in claim 3, as noted above, and Nakano further disclose wherein the extraction unit compares a descriptor template with the feature descriptor, the descriptor template including the table parameter, the joint parameter, and the aggregation parameter and being designed so as to allow the respective parameters to be extracted from a positional relationship with a comparison target, and extracts information located in positions corresponding to the table parameter, the joint parameter, and the aggregation parameter in the feature descriptor as the table information, the joint information, and the aggregation information, respectively (paragraph[0104], “The feature value extracting unit 204 uses the feature value extraction-use stream data processing unit 2041 to generate a feature value. Specifically, a feature value can be generated by accumulating time-series data that arrives in real time in the memory for a given period and performing a time series analysis of a maximum value, a minimum value, an average value, or a variance value…etc.”).

Claim 6
As to claim 6, the combination of Dirac, Dirac2015, and Nakano discloses all the elements in claim 4, as noted above, and Allen further disclose wherein the feature explanation template and the descriptor-generating template each further include a selection parameter to which a value indicating a condition for selecting any row fulfilling the condition from the second table and a column as a target of the selection is to be assigned, and the extraction unit extracts a value set in a position corresponding to the selection parameter as selection information (paragraph[0074], “are mapped to insight statement templates using the columns/rows, semantic relationships, and the insight data structures. That is, the insight statement templates corresponding to the insights of the insight data structures are identified and the terms in columns/rows and semantic relationships are substituted into the template's fields for the various particular parts of speech. Moreover, the insight value is inserted into an appropriate field of the template…etc.”).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Dirac et al. U.S. Patent Publication (2015/0379430; hereinafter: Dirac) in view of Dirac et al. U.S. Patent Publication (2015/0379428; hereinafter: Dirac2015) and further in view of Nakano et al. U.S. Patent Publication (2012/0330931; hereinafter: Nakano) and further in view of Heck U.S. Patent Publication (2009/0162824; hereinafter: Heck) 

Claim 7
As to claim 6, the combination of Dirac, Dirac2015, and Nakano discloses all the elements in claim 5, as noted above, but do not appear to explicitly disclose further disclose wherein the extraction unit selects one of a plurality of the descriptor templates having a highest similarity to the feature descriptor.

However, Heck discloses wherein the extraction unit selects one of a plurality of the descriptor templates having a highest similarity to the feature descriptor (paragraph[0047], “The important features of Template 1 (and their labels) are the words set off by "<<" and ">>" (e.g., mode of transportation, city1, city2, and time). When QA robot system 100 captures a question like "What train should I take to get from San Jose to San Francisco at 9:00 a.m.?" and forwards it to QA analyzer 110, feature extractor 111 receives the question, consults its grammar, determines that the question is parsable because it is in a similar format to that of Template 1, and extracts the important features in the question…etc.”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Dirac with the teachings of Dirac2015, Nakano, and Heck to compare template data which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Dirac with the teachings of Dirac2015, Nakano, and Heck to provide answers and meeting the demand of the users (Heck: paragraph[0008]).

Final Rejection
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 








Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAWAUNE A CONYERS whose telephone number is (571)270-3552.  The examiner can normally be reached on M-F 8:00am-4:30pm EST. EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on (571) 270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAWAUNE A CONYERS/Primary Examiner, Art Unit 2152                                                                                                                                                                                                        
November 23, 2022